DETAILED ACTION
1.          Claims 5-24 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 5/23/2022, the Office acknowledges the current status of the claims: claims 5-7 have been amended, claims 12-24 have been added, and no new matter appears to be included.
3.          In response to the amendments received in the Office on 5/23/2022, the rejections of claims 5-1 under 35 USC 112(b) have been withdrawn.

EXAMINER'S AMENDMENT
4.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 18: --The apparatus of claim 17, wherein the processing unit being further operative to remove the header prior to transmitting the packet from the second stack segment.--

End Examiner’s Amendment.

Allowable Subject Matter
5.          Claims 5-24 are allowed.
6.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of performing a déja vu on a source global port number and a destination global port number at a second stack segment, wherein performing the déja vu comprises determining at the second stack segment using the source global port number and the destination global port number associated with the packet is not being sent out of a port upon which a packet entered, and wherein the source global port number and the destination global port number remain with the packet as it flows through the plurality of stack segments.
     Of particular relevance is US PGPub 2015/0036479 A1 to Gopalarathnam (previously cited, 2/22/2022) describes at least a method for operating a port on a stack unit for transportation of Ethernet packets, wherein 
[0029] The method 400 then proceeds to decision block 416 where it is determined whether ports at the opposite ends of the stack system are inactive. In an embodiment, with the new stack unit 502 connected to the stack system 300, as illustrated in FIG. 3, but unable to communicate with the stack units 302, 304, and 308-312 in the stack system 300 due to the stacking/control ports 502a and 502b operating in Ethernet port mode and the stacking/control ports 304b and 308a operating in the stack port mode, the stack system 300 is in the daisy chain stack configuration due to the new stack unit 502 being unable to communicate to complete the ring stack configuration. In an embodiment, the stack unit replacement engine (e.g., on the stack unit 304, on the stack unit 308, and/or provided by a plurality of stack units in the stack system 300, etc.) is operable to detect (e.g., by checking periodically, in response to marking a port as inactive, in response to a received instruction, etc.) or otherwise determine whether, when the stack system 300 is in the daisy chain stack configuration, ports at opposite ends of the stack system 300 are inactive. For example, at decision block 416 the stack unit replacement engine be operable to detect when the stacking/control port 304b on the stack unit 304 is inactive and located at a first end of the daisy chain stack configuration, and detect that the stacking/control port 308a on the stack unit 308 is inactive and located at a second end of the daisy chain stack configuration that is opposite the first end, as illustrated in FIGS. 5a, 5b, and 5c. In the illustrated embodiment, if at decision block 416 it is determined that ports at the opposite ends of the stack system are not inactive the method 400 is illustrated as looping back through decision block 416 to indicate that the stack unit replacement engine can continually perform decision block 416. However, the stack unit replacement engine may perform block 416 while performing other blocks of the method 400 as well.	

However, Gopalarathnam does not expressly disclose, teach, or suggest performing a déja vu on a source global port number and a destination global port number at a second stack segment, wherein performing the déja vu comprises determining at the second stack segment using the source global port number and the destination global port number associated with the packet is not being sent out of a port upon which a packet entered, and wherein the source global port number and the destination global port number remain with the packet as it flows through the plurality of stack segments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 24, 2022